Citation Nr: 1603246	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to September 23, 2001 for dorsolumbar paravertebral myositis with bulging discs and degenerative joint disease (lumbar spine disability)
 
2.  Entitlement to a rating in excess of 20 percent since September 23, 2001 for lumbar spine disability. 

3.  Entitlement to an effective date prior to June 20, 2013 for the award of 20 percent evaluation for radiculopathy, right lower extremity

4.  Entitlement to an evaluation in excess of 20 percent for disability due to radiculopathy, right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for disability due to radiculopathy, left lower extremity currently.

6.  Entitlement to service connection for cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

7.  Entitlement to special monthly compensation based on Aid and Attendance and/or Housebound.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mrs. Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to October 1984.

These matters come on appeal before the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in San Juan, the Commonwealth of Puerto Rico, which in pertinent part, denied the benefits sought on appeal. 

The Veteran's claim for increased ratings for lumbar spine disability arises from a February 1994 rating decision.  This matter has a long procedural history and, in the interest of brevity, the Board will refer the reader to the October 2010 Board remand for that history.  Notably, the matter was remanded in October 2010 and May 2012 for additional development. 

The other claims on appeal arise from a March 2014 rating decision, in which the RO increased the assigned evaluation to 20 percent for disability due to radiculopathy in the right lower extremity, effective from June 30, 2013, and the RO denied an increased evaluation for disability due to radiculopathy in the left lower extremity, as well as denied the Veteran's claims for SMC and TDIU.  In addition, the RO denied the claim for entitlement to service connection for cervical spine disorder.  The Veteran has perfected an appeal as to these issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his November 2015 substantive appeal, VA Form-9, the Veteran stated his desire to testify before a member of the Board at the RO, otherwise referred to as Travel Board hearing.  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing or a hearing held at the RO before the Board, as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




